DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 4 is canceled; claims 1-3 are pending.

Response to Arguments
Applicant's arguments filed on 11/28/2022 have been fully considered but they are not persuasive. 
Argument 1 of 2:
Applicant argues, step 318 does not illustrate a request from a UE to a core network, instead showing a communication between an eNB 250 and an aGW/ePC 360 (both elements of a core network). To the extent the Examiner intended step 314 ("LTE RRC CONNECTION REQUEST"), Wang discloses that the LTE RRC CONNECTION REQUEST includes "ciphered attach message and IMSI along with the MAC-I from the RRC layer 212." (Wang [0026].) It does not, however, include "user data" as required by claim 1. IMSI (International Mobile Subscriber Identity) in Wang is merely an identifier assigned to a subscriber (see TS 23.003, Chapter 2.1). The first identification information, therefore, differs from the IMSI. In addition, as those having skill in the art will recognize, the information carried by an IMSI is control data, not "user data."
In response, step 318 is the result of the step 308 attach (IMSI) from the NAS layer within the WRTU hence a request from a UE to a core network. Further, Wang discloses in figure 3 and para. [0026] The RRC layer 212 sends an LTE RRC connection request to the C-PDCP layer 213 including the attach message and MAC-I and preferably a public land mobile network (PLMN) identity (ID) (step 310). The C-PDCP layer 213 then performs ciphering on the attach message and the IMSI with the initial CK (from USIM or system information broadcast), and sends an LTE RRC connection request message including ciphered attach message and IMSI along with the MAC-I from the RRC layer 212 (steps 312, 314). Unlike the conventional attachment procedure, the attach message and the IMSI are protected with initial CK and IK, hence the attach request message includes a first identification and user data as claimed. That is, any one of the IMSI, MAC-I or PLMN-ID can be interpreted as a first identification information and the others as user data. There is no defining of what user data is in the claim. The claim is broadly claimed, therefore, broadly interpreted. 
Applicant argues, Wang in contrast recites that an RRC connection (i.e., not a communication of the NAS message including user data") is triggered by sending an attach message with IMSI (not user data, not from a NAS layer) to an RRC layer.
In response, Wang discloses in figure 3 and para. [0027] eNode-B 250 selects an appropriate aGW 260 based on the PLMN ID included in the connection request message (step 316). The eNode-B 250 forwards the attach message with the IMSI to the selected aGW 260 (step 318), and further [0029] The aGW 260 sends an authentication request message to the NAS layer 211 of the WTRU 210 including the RAND and the AUTN from the first AV (step 324) hence the LTE RRC connection request is for the communication of the NAS message including first identification information and user data. That is, the NAS layer triggers an initial NAS attach message and in return, receives a communication of a NAS message from the aGW 260. 
 Applicant argues, The first identification information in the claims is information for requesting "communication of a NAS message including user data". (See, e.g., paragraphs [0013], [0290], [0294], [0295] and [0297] of the as-filed English specification.) In contrast, the cited portion of Wang references IMSI, which does not indicate a request for "communication of a NAS message including user data".
In response, the quoted paragraphs in the arguments do not disclose first identification information in the claims is information for requesting "communication of a NAS message including user data" as argued.  
Applicant argues, Kim is alleged to disclose that a controller's detection that communication of the NAS message can be performed is "based on second identification information included in the accept message" as recited in claim 1. However, in the cited portion of Kim the UE sends an RRC connection reconfiguration message if the RRC connection reconfiguration message is received. 
In response, Kim discloses in figure 7, at step S106, RRC: RRC connection reconfiguration {NAS: attach accept (CSG id or LIPA available indicator), E-RAB id} hence reading on a controller's detection that communication of the NAS message can be performed is "based on second identification information included in the accept message" as recited in claim 1. 
Argument 2 of 2: 
Applicant argues, No logical motivation to combine is presented.
In response, as noted in the rejection, the motivation is to modify the Wang invention with Kim invention to include the claimed limitation(s) so as to allow the UE upon completion of the attach NAS-based access with the network to send uplink data to the network including any small data transmission that the UE can perform with the network. 
Applicant argues, The cited features of Kim, shown to be not relevant to the claimed subject matter, if they could without undue experimentation be imported into Wang (not shown and not conceded), they still would not imbue Wang with properties recognized as missing or desired in Wang, and would not result in a combination of features disclosed in the present claims.
In response, Kim is an analogue art relevant to Wang invention in a NAS attach process, therefore, it would have been obvious to a skilled artisan in the art to modify Wang invention using Kim teachings in combination to arrive at the claimed invention.
Applicant argues, the cited features of Kim do not include sending of a connection completion message from the UE to the network, even if such feature were relevant to claim features (it is not). 
In response, Kim in figure 7 discloses at step S109, reconfiguration complete, and st step S111, NAS attach complete. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 2007/0297367 in view of Kim et al., US 2012/0039304.  
Claim 1, Wang discloses (fig 3, WTRU) a User Equipment (UE) comprising: 
transmission and/or reception circuitry (fig 3, 318, attach request) configured to: 
transmit a request message including first identification information (fig 3, 318, attach request with IMSI) for requesting communication of a Non-Access Stratum (NAS) message (fig 3, 308, NAS attach (IMSI)) including user data to a core network (fig 3, 318, attach request with IMSI); 
receive, as a response to the request message, an accept message from the core network (fig 3, 346, attach accept); and 
wherein in a case of requesting a use of the communication of the NAS message (fig 3, 308, NAS attach (IMSI)), the UE passes the first identification information from a NAS layer in the UE to a Radio Resource Control (RRC) layer in the UE (fig 3, [0026] NAS layer 211 triggers an RRC connection by sending an attach message along with an IMSI to the RRC layer 212 (step 308)).   
But does not explicitly disclose,
transmit the NAS message to the core network after receiving the accept message, and 
a controller configured to detect that the communication of the NAS message is performable, based on second identification information included in the accept message.
However, as Kim discloses transmit the NAS message to the core network after receiving the accept message (fig 7, S111, [0130] UE 100 generates a NAS-based access completion message, a connection completion message or Attach Complete message, and encapsulates the generated message in an RRC-based direct transfer message for transmission (S111)), and  
a controller configured to detect that the communication of the NAS message is performable ([0128] 9) If the RRC connection reconfiguration message is received, then the UE 100 transmits the RRC connection reconfiguration message to the (e) NodeB 200 or Home (e) NodeB 300 (S109)), based on second identification information included in the accept message (fig 7, S108, RRC connection reconfiguration {NAS: attach accept (CSG id or LIPA available indicator, E-RAB id} [0122] MME 510 generates an access approval message or attach acceptance message (for instance, Attach Accept message). The generated message may be based on the NAS protocol. The generated message may include APN, PDN address, EPC bearer id, and CSG ID).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Wang invention with Kim invention to include the claimed limitation(s) so as to allow the UE to complete the attach NAS-based access with the network by sending a connection completion message to the network. 
Claim 2, Wang as modified discloses the UE according to claim 1, wherein the UE supports small data transmission (Kim fig 7, S113, first uplink data).   
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Wang invention with Kim invention to include the claimed limitation(s) so as to allow the UE upon completion of the attach NAS-based access with the network to send uplink data to the network including any small data transmission that the UE can perform with the network. 
Claim 3, see claim 1 for the rejection, Wang discloses a communication control method performed by a User Equipment (UE), the method comprising: 
transmitting a request message including first identification information for requesting communication of a Non-Access Stratum (NAS) message including user data to a core network; 
receiving, as a response to the request message, an accept message from the core network; 
detecting that the communication of the NAS message is performable, based on second identification information included in the accept message; and 
transmitting the NAS message to the core network after receiving the accept message, 
whereinBIRCH, STEWART, KOLASCH & BIRCH, LLPCJB/JCL/matApplication No.: 17/175,198Docket No.: 1248-1886PUS1Reply to Office Action of March 02. 2022Page 3 of 5 in a case of requesting a use of the communication of the NAS message, the UE passes the first identification information from a NAS layer in the UE to a Radio Resource Control (RRC) layer in the UE.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647